 
 
IV 
House Calendar No. 205 
111th CONGRESS 
2d Session 
H. RES. 1406 
[Report No. 111–510] 
IN THE HOUSE OF REPRESENTATIVES 
 
May 27, 2010 
Mr. Hastings of Washington (for himself and Mr. Bishop of Utah) submitted the following resolution; which was referred to the Committee on Natural Resources 
 

June 23, 2010
Additional sponsors: Mr. Young of Alaska, Mr. McKeon, Mrs. McMorris Rodgers, Mr. McClintock, Mr. Cassidy, Mr. Duncan, Mr. Broun of Georgia, Mr. Chaffetz, Mr. Lamborn, Mr. Rehberg, Mr. Fleming, Mr. Gallegly, Mr. Herger, Mrs. Lummis, and Ms. Foxx

 
June 23, 2010 
Referred to the House Calendar and ordered to be printed 
 
RESOLUTION 
Directing the Secretary of the Interior to transmit to the House of Representatives certain information relating to the potential designation of National Monuments. 
 
 
That the Secretary of the Interior is directed to transmit to the House of Representatives, not later than 14 days after the date of the adoption of this resolution, copies of all Department of the Interior documents, maps, records (including electronic records), communications and other information dating from July 1, 2009, and later referring to or relating to— 
(1)the document containing Attachment 4 Prospective Conservation Designation: National Monument Designations under the Antiquities Act and marked Internal Draft—NOT FOR RELEASE, including that document in full, all attachments in full, and all iterations of that document, and related similar documents. 
 
 
June 23, 2010 
Referred to the House Calendar and ordered to be printed  
